It is my special pleasure to
address the fifty-ninth session of the General Assembly
of the United Nations. This universal forum has
enabled the peoples of the world to coordinate and
harmonize their efforts in preserving peace and
security, in achieving prosperity and upholding the
values of human civilization.
I would like to congratulate you, Mr. President,
on being elected to preside over this august body and
to express my confidence in your successful
leadership.
I would also like, on behalf of Albania, to convey
to the Secretary-General our highest appreciation for
his leading contribution to the fulfilment of the
historical mission of the United Nations and to the
aspirations of our peoples for a better world in which
only peace, democracy and economic prosperity reign.
This session of the General Assembly takes place
in a milestone year for Europe. Only a few months ago,
a historic event vitalized the dream of a more united
and stronger Europe. Ten European countries, sharing a
common aspiration for integration, were admitted into
the European Union.
The Albanian Government and society are
engaged in an all-round European integration process,
and they are carrying out necessary reforms with the
necessary political will and drive.
Albania is working to strengthen the democratic
institutions and capacities of its central and local
government with a view to bringing its legislation and
conditions into line with European Union standards,
progressively achieving concrete and measurable
results, as previously defined.
Determined to make our contribution to regional
and global security, the Albanian Government
considers the country's integration into NATO to be
one of its major objectives. The NATO Istanbul
Summit last June commended the progress made by my
country in this regard and encouraged the deepening of
reforms. It welcomed Albania's contribution to
regional stability and cooperation and committed to
assess our further progress at the next NATO summit,
which would hopefully mark the start of negotiations
for our full membership in the alliance. We believe that
the commitments set up in the framework of the
Adriatic Charter are also contributing to meet NATO
38

standards, to the benefit of regional stability and
security.
We remain truly convinced that the respect and
protection of human rights and freedoms are the main
pillars of a pluralist democratic society. The
Government of the Republic of Albania will continue
to constantly demonstrate its commitment to a full
implementation of the standards enshrined in the
United Nations and Council of Europe conventions, as
well as the relevant documents of regional
organizations, such as the Organization for Security
and Cooperation in Europe, in which we are playing a
very active role. We will continue to do so in the future
as well. By adopting contemporary legislation and by
becoming a party to other recently adopted
international instruments on human rights, Albania has
associated itself with countries that are enforcing a
number of national strategies and programmes focusing
on specific population groups, especially women,
children, persons in need and minorities, among others.
In recent years, the Albanian Government has
started to periodically submit reports to the committees
of the six main United Nations human rights treaties
and is taking their recommendations into serious
consideration. It is our belief that these international
mechanisms play a significant and important role as
guardians of the common human values we have
together adopted.
Albania, as one of the 191 signatory countries of
the Millennium Declaration, remains fully committed
to implementation of the Millennium Development
Goals, which have been properly reflected in a national
strategy for social and economic development. The
pattern of our sustained economic growth, which is at 6
to 7 per cent for the seventh consecutive year, is a good
support base for the whole society to maintain higher
standards of respect for human rights and to fight
poverty and crime. I would like to take this opportunity
to thank the United Nations specialized agencies for
their valuable assistance in support of the
implementation of these objectives nationwide and on
a central and local level.
The Albanian Government is pleased to note that
an ever-healthier climate of confidence and relations of
bilateral and multilateral cooperation are prevailing in
the South-Eastern European region. The countries of
the region are fully engaged in a process that will lead
us clearly toward Euro-Atlantic integration and at the
same time continually remove us from the extremist
tendencies that caused a number of conflicts in the last
decade. The regional policy of my Government is
guided by the motto: 'the more integrated in the
region, the more integrated in Europe.' In
implementing this policy, Albania is cooperating as
never before with all the countries of the region by
making borders less relevant, opening up to one
regional market the implementation of free trade
agreements and free movement corridors, and
stimulating foreign direct investment. We are
especially cooperating with the common fight against
organized crime and all kinds of illegal trafficking. In
the meantime, Albania is reinforcing its border
management and control, guided by the European
Union and NATO standards.
My country will hold general parliamentary
elections by the middle of next year. We are committed
to doing all that is required to ensure that the election
process is fully compatible with international standards
for free and fair elections. To that end, we are
committed to continuing to work with relevant
specialized institutions on elections by fully
implementing especially OSCE/Office for Democratic
Institutions and Human Rights (ODIHR)
recommendations. For us, the process and standards
are more important than the results of the elections.
In the context of strengthening regional
cooperation, my country is committed to a more
enhanced partnership with all regional organizations
and initiatives that serve the promotion of good
neighbourly relations; the strengthening of regional
peace, security and stability; ensuring political support
for integration into Euro-Atlantic structures, and
attracting financing for national and regional projects
in priority fields such as energy, transportation and
telecommunications.
On its path towards European integration, the
South-East European region is still facing pending
challenges, such as the future of Kosovo. Albania
greatly appreciates the recent democratic and
integration developments in Kosovo, thanks to the
efforts of the respective peoples and the partnership of
its self-governing institutions with the United Nations
Interim Administration Mission in Kosovo (UNMIK).
Allow me at this point to congratulate Mr. Soren
Jessen-Petersen, Special Representative for Kosovo of
the United Nations Secretary-General, in assuming this
very important duty.
39

The Albanian Government shares the view that
the time has come for a rapid and coherent
implementation of the policy of standards of a
multiethnic democracy and European status for
Kosovo. This would be the key to the solution of a
number of other issues. We truly hope that the question
of the final status of Kosovo will reach a final solution
soon, for the sake of the people of Kosovo and for the
enhancement of the Europeanization process of the
whole region.
In the meantime, we support all efforts to build a
democratic and multicultural society in Kosovo that is
governed by the rule of law, ethnic and religious
tolerance and cohabitation. Particularly helpful in this
regard would be the further energizing of UNMIKís
transfer of authority to the legitimate institutions of
Kosovo that are already being anchored to European
integration agendas.
We believe that in the upcoming October
parliamentary elections, the Albanian and other ethnic
communities of Kosovo will demonstrate their best
values, taking a major step toward the consolidation of
multiethnic democracy in the region. We also hope that
the Serbian minority in Kosovo will assume its
responsibilities and, through a free vote, make their
contribution to the European future of Kosovo. Their
participation in all levels of the democratic institutions
of Kosovo would further contribute to the
consolidation of peace, stability and the European
perspective in the whole region.
My Government supports a stimulation of direct
dialogue between Pristina and Belgrade, both on
political and technical issues. This is fundamental in
resolving the pending problems and is in accordance
with the spirit of regional and European integration.
The tragic terrorist attack one year ago in
Baghdad, which took the lives of 22 people, including
United Nations Under-Secretary-General Sergio Vieira
de Mello, is still fresh in our memories. Such hideous
and punishable acts, which continued in the following
days and months there and in other countries of the
world, such as Turkey, Spain, Russia, Indonesia and
others, show that terrorism is today the biggest threat
to international peace and security, to stability and to
the values of world democracy and civilization.
In the global effort to combat terrorism, our
countries have already understood that, first of all, it
cannot be identified with one people, one religion, one
race or only certain groups of society. We believe that
the fight against terrorism will only be successful if we
join efforts. In that context, we support the
strengthening of international cooperation among
States and international organizations, in which the
United Nations has an irreplaceable role.
The Albanian Government has been consistently
committed to making its contribution as an active
member of the international coalition against terrorism.
We have peacekeeping troops in Iraq and Afghanistan.
We have signed, ratified and now are implementing 12
United Nations conventions and protocols against
terrorism. We are doing the same with the relevant
resolutions of the Security Council, cooperating with
and presenting regular reports to the Council. The
Albanian Government salutes the decision of the
Security Council to play a more active role in the fight
against threats stemming from the possession and
trafficking of weapons of mass destruction. We support
Security Council resolution 1540 (2004).
Albania has, on the other hand, taken all
measures for the implementation of the Code of
Conduct on the Safety and Security of Radioactive
Sources of the International Atomic Energy Agency
(IAEA), convinced that this international instrument is
extremely important to preventing threats stemming
from the misuse of radioactive materials. Albania has
already taken the decision and will soon sign the
Protocol Additional to the Safeguards Agreement of
the IAEA. This year, Albania also joined the
Proliferation Security Initiative, with its respective
commitments that will create benefits for all.
Peace and stability have not been fully
established in certain regions of the world. The United
Nations and the Security Council are the authorities
mandated by the Charter to preserve peace and security
globally. It is only natural that crisis-solving solutions
and initiatives in such hot spots around the globe as
Iraq, the Middle East, Afghanistan, Sudan and so on
remain high on their agenda. We believe that a more
active engagement of the international community is
required in finding the most suitable and lasting
solutions for those crisis situations, as is the further
enhancement of the role and effectiveness of the
United Nations structures.
In that regard, the Albanian Government
welcomed the unanimous adoption of Security Council
resolution 1546 (2004) of 8 June on Iraq, approving the
40

provisional Government of Iraq and transferring to it
authority and sovereignty, the independence and
territorial integrity of Iraq, Iraqi Government control of
the armed forces and, in particular, the holding of
democratic elections in early 2005. The progress made
in Iraq is due to the cooperation between the Iraqi
Government forces and those of the Coalition. We
would wish, however, to see a further lowering of
tensions and a full stop to violence. We would wish for
increased security, more stability and the establishment
of a democratic society.
That is why we strongly condemn the strategy of
violence and hostage-taking to achieve political goals,
sometimes cloaked under a religious veil, and we join
our voice to those of all the international actors that
have called for an immediate stop to those acts. The
Albanian Government supports the efforts of the
United Nations to provide the assistance necessary to
build national democratic institutions in Iraq and to the
holding of free and democratic elections early next
year.
My Government also follows with great concern
the developments in the Middle East. Like the whole
international community, we hope to see an end put to
the deterioration of the situation in the occupied
Palestinian territories, where violence towards the
civilian population is increasingly claiming innocent
lives, especially those of women and children. On the
other hand, we condemn any terrorist act against the
civilian population, irrespective of whose name it is
committed in.
The Albanian Government strongly believes that
peace can and should be achieved only through
dialogue and negotiation. We are convinced that the
Security Council, the Quartet and the international
community have the authority and the capacity to
establish a stable peace in Palestine and throughout the
Middle East based on the Security Councilís
resolutions and the road map. The international
community should continue to monitor closely the
implementation of the road map in order to avoid any
deviation from or change, misinterpretation or blocking
of it by the parties to the conflict.
Current developments and realities in the
international arena, and the acute problems and
challenges we are all facing ó such as preserving
peace and security, facing the threats and dangers of
terrorism, the fight against poverty and fatal diseases,
the effects of globalization and environmental
degradation ó have increasingly sharpened the need to
revitalize our Organization. The Albanian Government
is fully supportive of the efforts of the Secretary-
General to reform the Organization, in particular the
initiatives taken regarding the reform of the Security
Council. We join with the voices that call for a stronger
United Nations and for more efficient organs and
mechanisms engaged in monitoring the implementation
of obligations by United Nations Member States, in
particular those concerning global security.
We therefore think that the time has come to have
a more representative, more transparent and more
flexible Security Council that could better reflect
current realities. Its enlargement with permanent and
non-permanent members would increase the
possibilities for all States Members of the United
Nations to contribute to the preservation of
international peace and stability. It would be a
significant step towards the completion of United
Nations reform.
My country is willing to contribute further to the
activities of the United Nations, especially in the
global and regional agendas related to sustainable
economic and social development and the protection of
fundamental freedoms and human rights universally.
To that end, Albania has modestly presented for the
first time its candidacy to become a member of the
Economic and Social Council for the period
2005-2007. We hope we shall succeed.
A few weeks ago, the whole world witnessed the
successful conclusion of the Olympic Games in
Athens. Gathered around the Olympic torch, sportsmen
and women demonstrated how closely nations can
stand with one another and how we can get rid of
hatred and conflict from our midst. Let the symbol of
Olympic peace and fraternity help us to build a better,
more secure world for us and for generations to come.